t c no united_states tax_court kathy a king petitioner v commissioner of internal revenue respondent docket no filed date p and h filed a joint income_tax return for p and h later divorced r issued separate notices of deficiency to p and h determining identical deficiencies in tax for related entirely to the disallowance of a claimed business loss p filed a petition p’s only claim was for relief as an innocent spouse under former sec_6013 i r c h did not file a petition r assessed a deficiency against h who has not paid any portion of the assessment and has not challenged the assessment in any other court subseguent to the petition and trial in this case sec_6013 i r c was repealed and replaced by sec_6015 i r c r filed a report with the court taking the position that p was entitled to relief under new sec_6015 i r c and that p’s former spouse h should be provided with adequate notice and an opportunity to become a party to this proceeding pursuant to sec_6015 i r c this court then ordered r to serve upon h a copy of the petition anda copy of interim rule h then filed a motion for leave to file notice of intervention r filed a notice of no objection to h's motion p did not respond held in any case where an individual petitioner seeks relief from joint liability pursuant to sec_6015 i r c the other individual who filed the joint_return is entitled to notice and if not already a party in the case an opportunity to intervene for purposes of challenging the propriety of relieving the petitioner of liability held further h is entitled to intervene in order to challenge p’s entitlement to relief under sec_6015 i r c the record will be reopened and the case will be calendared for further trial solely with respect to the issue of relief from joint liability h's motion will be granted held further additional procedural requirements in proceedings before this court are set forth as guidance to taxpayers and counsel kathy a king pro_se james r rich for respondent opinion ruwe judge the matter before the court is a motion for leave to file notice of intervention embodying notice of intervention by curtis t freeman mr freeman with respect to petitioner’s claim for relief from joint liability under sec_6015 ‘unless otherwise indicated section references are to the internal_revenue_code and rule references are to the tax_court continued background mr freeman was previously married to petitioner and he and petitioner filed a joint_return for which is the year in issue although mr freeman is not a petitioner in this case he objects to petitioner’s claim for relief from joint liability at the time the petition was filed petitioner was a resident of hartsville south carolina at the time mr freeman filed his motion he was also a resident of hartsville south carolina during petitioner and mr freeman were married to each other they separated sometime during and in date they were divorced their joint federal_income_tax return for included a schedule c profit or loss from business for a farming activity the reported gross_income from this activity was dollar_figure the claimed expenses totaled dollar_figure and the reported net_loss was dollar_figure respondent disallowed the dollar_figure loss on the ground that the farming activity was not engaged in for profit there were other adjustments to the return that flowed from the disallowed loss on date respondent issued separate notices of deficiency to petitioner and mr freeman the deficiency shown in each notice was dollar_figure petitioner filed a timely petition but mr freeman did not continued rules_of_practice and procedure respondent assessed the deficiency against mr freeman no portion of the assessment has been paid_by mr freeman nor has he challenged the assessment in any other court petitioner has not challenged the disallowed farming activity loss the only claim being made by petitioner is that she is entitled to relief from joint liability the case was tried before special_trial_judge couvillion on date mr freeman was not called to testify and made no appearance until the instant motion at the time of the trial sec_6013 contained the provisions governing relief from joint liability or what has come to be known as innocent spouse relief approximately months after the trial sec_6013 was repealed and replaced with sec_6015 see internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 the rra generally revised and expanded the relief available to joint filers moreover the rra gave sec_6015 retroactive effect in that it was made applicable to any liability for tax arising after date and to any liability for tax arising on or before such date that remained unpaid as of date see rra sec_3201 112_stat_740 114_tc_354 following the change in the applicable law respondent was ordered to file a written report on respondent's position with respect to petitioner's claim for relief under the new law in respondent’s report he stated in light of the aforementioned change in the law it appears to respondent that petitioner gualifies for innocent spouse relief under the provisions of sec_6015 respondent further stated that petitioner's former spouse mr freeman objected to such relief and that mr freeman should be provided with adequate notice and an opportunity to become a party to this proceeding and cited sec_6015 the court then directed respondent to serve mr freeman with a copy of the petition and a copy of interim rule thereafter within the time prescribed in interim rule mr freeman submitted to the court a document that was filed as a motion for leave to file notice of intervention interim rule provides a notice the commissioner shall serve notice of the filing of the petition on the other individual filing the joint_return b intervention if the other individual filing the joint_return desires to intervene then such individual shall file a notice of intervention with the court not later than days after service of the notice by the commissioner of the filing of the petition unless the court directs otherwise and attach to the notice of intervention a copy of such notice of filing all new matters of claim or defense in a notice of intervention shall be deemed denied embodying notice of intervention the motion the motion was served on the parties respondent filed a notice of no objection and petitioner has not responded discussion we have recently issued several opinions involving claims for relief from joint liability in which we noted significant differences between sec_6015 and the repealed sec_6013 e see corson v commissioner supra 114_tc_333 114_tc_324 114_tc_276 for example in corson v commissioner supra we observed whereas sec_6013 had offered only a single avenue of relief based on a spouse's lack of knowledge or reason to know of a substantial_understatement sec_6015 authorizes three types of relief subsection b provides a form of relief available to all joint filers and similar to but less restrictive than that previously afforded by sec_6013 subsection c permits a taxpayer who has divorced or separated to elect to have his or her tax_liability calculated as if separate returns had been filed subsection f confers discretion upon the commissioner to grant equitable relief based on all facts and circumstances in cases where relief is unavailable under subsection b or c subsections a e and g of sec_6015 address general and procedural aspects relating to the operation of the section and the role therein to be played by this court and by the commissioner id pincite when this case was tried sec_6013 was still in effect sec_6013 was subsequently repealed and replaced by sec_6015 sec_6013 is no longer applicable in this case under these circumstances the court will treat petitioner's claim for relief from joint liability as a claim under sec_6015 see corson v commissioner supra pincite charlton v commissioner supra pincite butler v commissioner supra pincite there are several jurisdictional bases upon which this court may review a claim for relief from joint liability under sec_6015 one basis which survives sec_6013 is the traditional petition based on a notice_of_deficiency where the petition includes a claim by one or both spouses for relief from joint liability relief claimed in this context has traditionally been characterized as an affirmative defense and the enactment of sec_6015 has not negated this court's authority to consider a claim for such relief ina deficiency proceeding see corson v commissioner supra pincite charlton v commissioner supra pincite the instant case is a deficiency proceeding another situation in which this court has jurisdiction to review a claim for relief from joint liability involves the sneither petitioner nor respondent requested a new trial for the presentation of the case under sec_6015 collection due-process procedures of sec_6320 and sec_6330 among the issues that can be considered under sec_6320 and sec_6330 are the underlying tax_liability and appropriate spousal defenses sec_6330 sec_6015 a also provides this court with jurisdiction to consider a claim for relief from joint liability by specifically allowing a spouse who elects relief under sec_6015 to petition this court for review of the commissioner’s determination regarding an administrative claim for relief unlike a deficiency proceeding or a collection due-process proceeding a proceeding under sec_6015 a is restricted to the issue of relief from joint liability for the individual electing such relief a proceeding under sec_6015 a has been referred to as a stand alone proceeding corson v commissioner supra pincite fernandez v commissioner supra pincite ina stand-alone proceeding the nonelecting spouse is statutorily entitled to adequate notice and an opportunity to become a party to the proceeding sec_6015 e interim rules and corson v commissioner supra the issue we must decide for the first time is whether a spouse or former spouse who is not a petitioner may intervene and become a party in a deficiency case where the other spouse or former spouse is a petitioner who is claiming relief from joint liability pursuant to sec_6015 while we have not previously addressed this specific issue we have previously allowed one spouse to challenge the other spouse’s claim for relief under sec_6015 where both spouses were before the court as petitioners in the same deficiency case see corson v commissioner supra corson v commissioner supra was a deficiency proceeding in which both spouses filed a joint petition with this court pursuant to a notice_of_deficiency in corson the taxpayers separated and divorced after their joint_return was filed the former wife filed an amended petition claiming relief from joint sec_6015 provides e petition for review by tax_court --- notice to other spouse --the tax_court shall establish rules which provide the individual filing a joint_return but not making the election under subsection b or c with adequate notice and an opportunity to become a party to a proceeding under either such subsection -- - liability respondent separately negotiated settlements with the parties that included for the former wife relief from joint liability the granting of this relief was not previously disclosed to her former husband when the former husband became aware of this concession he refused to agree to the negotiated settlement whereupon respondent filed a motion for entry of decision in corson we noted that in the context of a stand- alone proceeding under sec_6015 a the other spouse is entitled to notice and the opportunity to participate in the consideration of the claim for relief by the electing spouse at both the administrative level and in any subsequent judicial proceeding before this court see sec_6015 g even though corson did not arise as a stand-alone proceeding we held that pursuant to sec_6015 the husband was entitled to be heard on the question of his former wife’s claim for relief from joint liability in the instant case the claim for relief from joint liability arises as in corson in the context of a deficiency proceeding however unlike corson in this case mr freeman is not a petitioner in this deficiency proceeding mr freeman did not file a petition and as a result the deficiency was assessed against him in our view this difference is not a material distinction for purposes of deciding whether to allow mr freeman to intervene as we explained in corson v commissioner supra pincite sec_6015 is structured so that administrative consideration or failure to rule will precede any court action when innocent spouse status is raised ina stand alone petition sec_6015 in turn contemplates an opportunity for the nonelecting spouse to participate at the administrative level sec_6015 then speaks of a similar chance for participation should the matter move from an administrative to a judicial forum hence as a general premise we believe that these sections when read together reveal a concern on the part of the lawmakers with fairness to the nonelecting spouse and with providing him or her an opportunity to be heard on innocent spouse issues presumably the purpose of affording to the nonelecting spouse an opportunity to be heard first in administrative proceedings and then in judicial proceedings is to ensure that innocent spouse relief is granted on the merits after taking into account all relevant evidence after all easing the standards for obtaining relief is not equivalent to giving relief where unwarranted the same rationale applies in this case petitioner is seeking the same type of relief under sec_6015 that would be the issue in any stand-alone case under sec_6015 a congress believed that when a spouse or former spouse sought such relief the other spouse or former spouse who signed the joint_return should receive notice and an opportunity to intervene in order to challenge the propriety of granting such relief in order to implement this objective congress directed this court to establish rules congress also directed the see supra note secretary to prescribe regulations therefore we believe that it is necessary to provide a spouse or former spouse with both notice of and an opportunity to be heard in any case where the other spouse or former spouse is claiming relief from joint liability under sec_6015 as we stated in corson v commissioner supra pincite principally we believe that the interests of justice would be ill served if the rights of the nonelecting spouse were to differ according to the procedural posture in which the issue of relief under sec_6015 is brought before the court identical issues before a single tribunal should receive similar treatment accordingly we shall grant mr freeman’s motion and allow him to intervene in order to have an opportunity to challenge petitioner’s claim for relief the record in this case will be reopened and the case will be calendared for further trial solely with respect to petitioner's claim for relief from joint liability sec_6015 provides g regulations ---the secretary shall prescribe such regulations as are necessary to carry out the provisions of this section including-- regulations providing the opportunity for an individual to have notice of and an opportunity to participate in any administrative_proceeding with respect to an election made under subsection b or c by the other individual filing the joint_return the court has issued interim rules contained in title xxxi of our rules_of_practice and procedure that set forth procedures to be followed in stand-alone cases brought under sec_6015 a in deciding that mr freeman may intervene in order to object to petitioner’s claim for relief from joint liability we are interpreting statutory provisions that require procedures which have not yet been completely provided for in our rules we believe that it is now necessary for us to articulate and announce the necessary procedural requirements ’ we hold that whenever in the course of any proceeding before the court a taxpayer raises a claim for relief from joint liability under sec_6015 and the other spouse or former spouse is not a party to the case the commissioner must serve notice of the claim on the other individual who filed the joint_return for the year s in issue the notice shall advise such other individual of his or her opportunity to file a notice of intervention for the sole purpose of challenging the petitioning individual’s entitlement to relief from joint liability pursuant to sec_6015 such notice shall include a copy of interim rule the commissioner shall at the same time file with the court a certification of such notice or ina stand-alone case brought under sec_6015 a state in the answer that ‘specific rules regarding these matters will be promulgated in the future such notice has been provided see interim rule a any intervention shall be made in accordance with the provisions of interim rule b these procedures are effective immediately and are applicable to all cases including small tax cases an appropriate order will be issued
